Title: To Thomas Jefferson from Josef de Jaudenes and Josef Ignacio de Viar, 12 May 1793
From: Jaudenes, Joseph de,Viar, José (Joseph) Ignacio de
To: Jefferson, Thomas




Mui Señor nuestro
Philadelphia 12. de Mayo de 1793.

Las mismas miras que tubimos en pasar à manos de V.S. Copia del tratado concluido entre España, y la Nacion Creeke el año de 1784, nos inducen ahora à remitir à V.S. adjunta otra Copia del que se concluyò el año proximo pasado por nuestro Governador de Natches con las Naciones Chactaws, y Chicachas, y nos lisonjeamos que enterado el Presidente de los Estados Unidos de sus contenidos, se valdrà de los medios mas oportunos, y que puedan contribuir à evitar el que los Estados Unidos entren en Convenios con los precitados Indios que sean opuestos à los que tienen estipulados con nosotros, rectificando al mismo tiempo los de esta naturaleza concluidos anteriormente por el Govierno de V.S. Nos repetimos à la disposicion de V.S. con la mas fina voluntad, y respeto, quedando, Señor Los mas obedtes. y humdes. servs. Q.B.L.M. de V.S.

josef de jaudenesjosef ignacio de viar



editors’ translation

Our very dear Sir
Philadelphia 12 May 1793

The same purpose we had in transmitting to your hands a copy of the treaty concluded between Spain and the Creek Nation in 1784 induces us now to send you enclosed another copy of the treaty concluded last year by our Governor of  Natchez with the Choctaw Nation and the Chickasaws, and we flatter ourselves with the belief that the President of the United States, once informed of its contents, will avail himself of the most appropriate means conducive to keeping the United States from entering into accords with the aforementioned Indians that may conflict with those they have reached with us as well as at the same time revising such accords previously reached by your government. Again we place ourselves at your disposition with all good will and respect, remaining, Sir, your most obedient and humble servants. Respectfully yours,

josef de jaudenesjosef ignacio de viar


